Citation Nr: 1218846	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-44 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for fracture, head of first metacarpal thumb, right hand (previously rated as right hand fracture).

2.  Entitlement to an initial compensable rating for left great toe fracture.

3.  Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324. 

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the local RO in February 2012.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran indicated that he was also seeking service connection for tinnitus.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that the severity of his fracture, head of first metacarpal thumb, right hand, and left great toe fracture warrant compensable evaluations.  He was afforded a VA examination in August 2008.  However, at the February 2012 Board hearing, the Veteran testified that these disabilities had increased in severity since the August 2008 VA examination.  The Board also observes that the claims file was not available for review at the August 2008 examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's fracture, head of first metacarpal thumb, right hand, and left great toe fracture. 

The claim for a 10 percent rating due to multiple noncompensable disabilities under 38 C.F.R. § 3.324 is inextricably intertwined with the increased rating claims, and therefore, should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Moreover, the Veteran is seeking service connection for bilateral hearing loss.  He claims that he has hearing loss from exposure to noise from his duties as a security officer on the flight line.  The Veteran was afforded a VA examination in August 2008.  In a September 2008 addendum, the examiner determined that the Veteran's hearing loss was not related to service because he had normal hearing at separation and no significant threshold shift was noted.  However, service treatment records do document an upward threshold shift from an entrance examination in August 1962, which showed that all puretone thresholds were zero decibels at all Hertz levels, until the Veteran's discharge examination in July 1966, which showed that all puretone thresholds were 10 decibels or higher at all Hertz levels.   Moreover, a hearing test performed in January 1965 showed that the Veteran's puretone thresholds in the left ear were 20 decibels or higher at all Hertz levels, with a finding of 35 decibels at the 3000 Hertz level, which appears to be indicative of a hearing abnormality.  Importantly, the Veteran does not have to show hearing loss at the time of discharge in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, it does not appear that the examiner considered the Veteran's statements of pertinent symptoms of hearing loss since service.  Accordingly, the Board must find that the examination is deficient as the examiner did not provide a sufficient rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In turn, the Veteran must be afforded another VA examination with a new examiner, if possible.  

Lastly, at the Board hearing, the Veteran indicated that he was given annual hearing tests, which showed hearing loss, when he worked at a shipyard on Merritt Island after service in the late 1960s and early 1970s.  In light of the need to remand for other matters, the RO should contact the Veteran and attempt to get authorization to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and attempt to get authorization to obtain any audiological records from the shipyard on Merritt Island.  

2.  The Veteran should be scheduled for an appropriate VA orthopedic examination to determine the severity of his service-connected fracture, head of first metacarpal thumb, right hand, and left great toe fracture.  The claims folder must be made available to the examiner for review.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examiner should conduct range of motion testing and, to the extent possible, should indicate (in degrees) the point at which pain is elicited on range of motion testing.  The examiner should also offer an opinion as to the extent, if any, of additional functional loss due to incoordination, weakness and fatigue, including during flare-ups.  Such additional loss should be expressed in degrees of motion, to the extent possible.  The examiner should also specify whether the Veteran's foot injury could be characterized as moderate, moderately severe or severe.  

3.  The Veteran should be scheduled for a VA audiological examination with a different licensed audiologist from 2008, if possible, to determine the nature, extent and etiology of any currently manifested hearing loss.   The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to acoustic trauma during service.  The examiner should specifically address the upward threshold shift documented on the January 1965 audiological evaluation and July 1966 discharge examination as well as the Veteran's lay statements of pertinent symptoms since service.  A detailed rationale for all opinions expressed should be furnished.
 
4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

5.  After completing the above requested actions, and any additional notification and/or development warranted by the record, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should also readjudicate the claim for a 10 percent disability rating for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



